—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Richmond County (Maltese, J.), dated May 10, 2002, as granted the defendants’ motion for summary judgment dismissing the complaint on the ground that the plaintiff Irene Ranasinghe did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the plaintiffs’ contention, the affirmed reports prepared by Dr. Toledano and Dr. Essuman, which the defendants submitted in support of their motion, were admissible (see CPLR 2106; cf. Pagano v Kingsbury, 182 AD2d 268, 270 [1992]). Although these affirmed reports inadequately addressed the results of the magnetic resonance imaging examinations that evidenced disc bulges, which may constitute a serious injury (see Chaplin v Taylor, 273 AD2d 188 [2000]), the defendants made a prima facie showing of their entitlement to judgment as a matter of law. The defendants negated the sole ground of serious injury asserted in the plaintiffs’ bill of particulars, that the injuries prevented the injured plaintiff from performing substantially all of the material acts constituting her customary daily activities for at least 90 days out of the 180 days following the accident (see Insurance Law 5102 [d]). In opposition, the plaintiffs failed to come forward with sufficient admissible evidence to rebut this initial showing (see Letellier v Walker, 222 AD2d 658, 659 [1995]). Thus, summary judgment was properly granted to the defendants (see Licari v Elliott, 57 NY2d 230 [1982]). Altman, J.P., Krausman, Goldstein, H. Miller and Crane, JJ., concur.